                      IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


CHAKISHA SFIAVONEI-IARRIS,

             Plaintiff,

      V.                                               CV 118-114


ANDREW SAUL,Commissioner of Social
Security Administration,

             Defendant.




                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS IN PART Plaintiffs motion for attorneys' fees, (doc. no. 25), and AWARDS

attorneys' fees in the amount of $4,750.13 and expenses in the amount of$16.00.

      SO ORDERED this                  of February, 2020, at Augusta, Georgia.




                                         J. RANDMrHALL,CHIEF JUDGE
                                         UNITE^/STATES DISTRICT COURT
                                                [ERN DISTRICT OF GEORGIA
